Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 14-20 are canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A drive belt tensioning system, comprising: a drive assembly comprising: an assembly plate; a driving mechanism rigidly affixed to the assembly plate, wherein a first axis of rotation of the driving mechanism perpendicular to the assembly plate defines a center of rotation of the drive assembly; and a driving pulley shaft protruding through the assembly plate, wherein the driving pulley shaft is positioned at a first radial distance from the center of rotation of the drive assembly and is configured to mate with a driving pulley sprocket wheel; and a mounting bracket detachably attached to the drive assembly and rigidly affixable orthogonally to a first surface of a carrier unit of a conveyor bed having a driven pulley, wherein the mounting bracket defines at least a shaft aperture that is sized to receive the driving mechanism and a radial driving pulley slot that extends circumferentially around at least a portion of the shaft aperture, the radial driving pulley .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS